TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 9, 2013



                                     NO. 03-11-00155-CR


                                 The State of Texas, Appellant

                                                v.

                               Joseph William Dotson, Appellee




       APPEAL FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, ROSE, AND GOODWIN
          REVERSED AND REMANDED -- OPINION BY JUSTICE ROSE




THIS CAUSE came to be heard on the record of the court below, and the same being

considered, it is the opinion of this Court that there was error in the trial court’s order. IT IS

THEREFORE ORDERED that the order of the trial court be reversed and the cause is

remanded for further proceedings; and that this decision be certified below for observance.